Fourth Court of Appeals
                                San Antonio, Texas
                                        July 2, 2019

                                   No. 04-19-00327-CV

                       PLAINSCAPITAL BANK and Albert Chapa,
                                   Appellants

                                             v.

                                   Andy HERNANDEZ,
                                        Appellee

                 From the 229th Judicial District Court, Starr County, Texas
                                Trial Court No. DC-17-712
                     The Honorable Baldemar Garza, Judge Presiding


                                      ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant’s brief is due on or before August 1, 2019.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2019.



                                                  ___________________________________
                                                  Keith E. Hottle,
                                                  Clerk of Court